UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 40-F []REGISTRATION STATEMENT PURSUANT TO SECTION 12 OF THE SECURITIES EXCHANGE ACT OF 1934 [ X ]ANNUAL REPORT PURSUANT TO SECTION 13(a) OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 Commission File Number: 001-33439 Alderon Iron Ore Corp. (Exact name of Registrant as specified in its charter) British Columbia (Province or other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) Not Applicable (I.R.S. Employer Identification No.) Suite 1240, 1140 West Pender St., Vancouver, B.C.CanadaV6E 4G1(604) 681-8030 (Address and telephone number of Registrant’s principal executive offices) CT Corporation System 1209 Orange Street Wilmington, DE 19801 (866) 261-9756 (Name, address (including zip code) and telephone number (including area code) of agent for service in the United States) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of Each Class Common Shares without par value Name of Each Exchange on Which Registered Toronto Stock Exchange NYSE MKT LLC Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None For annual reports, indicate by check mark the information filed with this Form: [X] Annual information form [X] Audited annual financial statements Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report: The Registrant had 130,144,167 common shares outstanding as at December 31, 2012. Indicate by check mark whether the Registrant by filing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934 (the "Exchange Act").If "Yes" is marked, indicate the filing number assigned to the Registrant in connection with such rule. Yes NoX Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesX No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes
